


EXHIBIT 10.13

THE CHEESECAKE FACTORY INCORPORATED

Peter J. D’Amelio Employment Contract

AGREEMENT

        This AGREEMENT (the “Agreement”) is entered into this 29th day of
August, 2001 between THE CHEESECAKE FACTORY INCORPORATED (the “Company”) and
Peter J. D’Amelio (“Executive”).

        WHEREAS, the parties desire to enter into this Agreement setting forth
certain terms and conditions of the employment relationship of Executive with
the Company.

        NOW, THEREFORE, in consideration of the promises and mutual covenants
and agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

        1. Employment.

Executive is employed as the Senior Vice President of Restaurant Operations of
the Company. In this capacity, Executive shall have such duties and
responsibilities as may be designated to Executive by Chief Executive Officer of
the Company from time to time. Executive shall devote substantially all
Executive’s time, attention and energies to the business and affairs of the
Company and its subsidiaries.

        2. Term.

Subject to Section 4(a) below), the “Term” of this Agreement shall be for the
period commencing on the date hereof and ending on the later of (a) the third
anniversary of the date hereof; or (b) if a Change of Control occurs during the
Term, then that date which is twenty-four (24) months following the date of the
Change of Control.

        3. Certain Terms Defined.

For purposes of this Agreement:

                (a) Executive shall be deemed to be “Permanently Disabled” if a
physical or mental condition occurs and persists which, in the written opinion
of a licensed physician selected by Executive, or at the option of the Company
in the event of a dispute as to whether or not Executive is Permanently
Disabled, selected by the Board of Directors of the Company, in good faith, has
rendered Executive unable to perform Executive’s duties hereunder for a period
of ninety (90) days or more and, in the written opinion of such physician, the
condition will continue for an indefinite period of not less than an additional
ninety (90) day period, rendering Executive unable to return to Executive’s
duties.

                (b) “Affiliate” means any corporation affiliated with any Person
whose actions result in a Change of Control (or which, as a result of the
completion of the transactions causing a Change of Control shall become
affiliated) within the meaning of the Code.

                (c) “Base Salary” means, as of the Date of Termination, the
highest annual base salary of Executive in any of the last two fiscal years
preceding the fiscal year of such Date of Termination.

                (d) “Beneficial Owner” shall have the meaning given to such term
in the Exchange Act.


24

--------------------------------------------------------------------------------




                (e) “Cause” means termination upon: (i) the failure or refusal
by Executive to substantially perform Executive’s duties with the Company (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness or disability); (ii) the occurrence of Executive misconduct that
constitutes a material breach of the Company’s Code of Ethics and Code of
Conduct, including without limitation, an unauthorized disclosure or use of
insider information, customer lists, recipes, processes, trade secrets or other
confidential or proprietary information, or solicitation of any of the Company’s
agents or employees to work for another business entity, or any other misconduct
that is materially injurious to the Company, monetarily or otherwise; or (iii)
Executive’s commission of acts of dishonesty, theft, embezzlement, fraud, or
misrepresentation, or commission of such other acts of moral turpitude as would
reasonable prevent or significantly diminish the effective performance of
Executive’s duties.

                (f) A “Change of Control” occurs:

                        (i) if any Person (other than Executive) or that
Person’s Affiliate is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 20% of more of the combined voting
power of the Company’s then outstanding voting securities (“Voting Securities”)
after the commencement date of this Agreement; or

                        (ii) upon the consummation of a merger or consolidation
of the Company with any other corporation (or other entity), other than:

                                I. a merger or consolidation which would result
in the Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 80% of the combined
voting power of the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

                                II. a merger or consolidation effected to
implement a re-capitalization of the Company (or similar transaction) in which
no Person acquires more than 20% of the combined voting power of the Company’s
then outstanding Voting Securities; or

                                III. a merger or consolidation which would
result in the directors of the Company (who were directors immediately prior
thereto) continuing to constitute at least 50% of all directors of the surviving
entity after such merger or consolidation. In this paragraph (iv), “surviving
entity” shall mean only an entity in which all the Company’s stockholders
immediately before such merger or consolidation (determined without taking into
account any stockholders properly exercising appraisal or similar rights) become
stockholders by the terms of such merger or consolidation, and the phrase
“directors of the Company (who were directors immediately prior thereto)” shall
include only individuals who were directors of the Company at the beginning of
the 24 consecutive month period preceding the date of such merger or
consolidation.

                        (iii) upon the consummation of a plan of complete
liquidation or a sale or disposition of all or substantially all of the
Company’s assets; or

                        (iv) if, during any period of 24 consecutive months,
individuals, who at the beginning of such period constitute the Board of
Directors of the Company, and any new director whose election by the Board of
Directors, or whose nomination for election by the Company’s stockholders, was
approved by a vote of at least one-half (1/2) of the directors then in office
(other than in connection with a contested election), cease for any reason to
constitute at least a majority of the Board of Directors.

                (g) “Code” means the Internal Revenue Code of 1986, as amended.

                (h) “Date of Termination” means the date of actual receipt of a
written notice of termination or any later date specified therein (but not more
than fifteen (15) days after the date of giving such notice), as the case may
be; provided that (i) if Executive’s employment is terminated by the Company for
any reason other than for Cause, the Date of Termination is the date on which
the Company notifies Executive of such termination; (ii) if the Executive’s
employment is terminated by the Executive with Good Reason or otherwise, the
date of termination is the date the Executive notifies the Company of such
termination; (iii) if Executive’s employment is terminated due to Permanent
Disability, the Date of Termination is the date of receipt of such notice; and
(iv) if Executive’s employment is terminated due to Executive’s death, the Date
of Termination shall be the date of death.


25

--------------------------------------------------------------------------------




                (i) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

                (j) “Person” is given the meaning as such term is used in
Sections 13(d) and 14(d) of the Exchange Act; provided, however, that unless
this Agreement provides to the contrary, the term shall not include the Company,
any trustee or other fiduciary holding securities under an Executive benefit
plan of the Company, or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

                (k) “Voluntary Termination with Good Reason” means an election
by Executive to terminate employment with the Company following a Change of
Control, provided that (i)one or more of the following factors occurs within the
twelve (12) month period prior to the Date of Termination, and (ii) Executive is
in Good Standing as of the Date of Termination:

                        I. The annual base salary payable to Executive at the
time of termination has decreased by tenpercent (10%) or more from the average
annual base salary payable to Executive during the twelve (12) month period
prior to the Change in Control.

                        II. Executive’s ability to participate, on an equal
basis with other employees of the Company holding equivalent positions in the
Company, in any Company stock option, stock equity or bonus plan which is then
in effect has been terminated.

                        III. The Company has demoted Executive to a position at
the Company which is one or more grades lower than the position Executive held
prior to the Change of Control (e.g., Senior Vice-President to Vice President;
Vice-President to Director).

                        IV. The designated permanent location of Executive’s
workplace is transferred by the Company to a location exceeding 60 miles from
Executive’s permanent workplace location immediately prior to the Change of
Control.

                (l) “Not in Good Standing” with reference to Executive means
that (i) the Company has commenced and is diligently pursuing to conclusion, an
investigation of Executive with respect to any matter which, if found by the
Company to be true, would be grounds for termination for Cause of Executive, or
(ii) the Company, upon the conclusion of any investigation referenced in clause
(i) of this Section has determined that reasonable grounds exist to terminate
Executive or take other serious disciplinary action. If, upon the conclusion of
any investigation under clause (i), the Company has not determined that
reasonable grounds exist to terminate Executive or take other serious
disciplinary action, then Executive shall be deemed to be in Good Standing as to
such matter.

        4. Termination.

                (a) For Cause or Not in Good Standing. This Agreement shall
terminate automatically upon a termination of Executive’s employment with the
Company for Cause, or upon Executive’s death or Permanent Disability, or upon
the conclusion of an investigation referenced in Section 3(l) above and a
determination by the Company, in good faith, that Executive is Not in Good
Standing.

                (b) At Will Employment. Nothing in this Agreement shall alter
the “at will” employment relationship between the Company and Executive, and
either the Company or Executive may terminate Executive’s employment at any time
and for any reason, or no reason at all, with or without Cause and regardless if
Executive is Not in Good Standing or in Good Standing.


26

--------------------------------------------------------------------------------




        5. Certain Benefits Upon Voluntary Termination for Good Reason;
Involuntary Termination without Cause; and Change of Control.

                (a) If, other than a termination due to death or Permanent
Disability, Executive’s employment with the Company is (i) terminated by
Executive due to a Voluntary Termination for Good Reason occurring no sooner
than six (6) months and no later than twenty-four (24) months from the date of a
Change in Control, or (ii) terminated by the Company without Cause on or before
twenty-four (24) months after the date of a Change in Control, and on the Date
of Termination Executive is in Good Standing, then:

                        I. the Company shall pay to Executive a lump sum cash
payment, within thirty (30) days of the Date of Termination, equal to one-half
of Executive’s annual Base Salary; and

                        II. the Company shall pay all costs and expenses
necessary to continue any coverages provided to Executive and Executive’s
dependents immediately prior to the Date of Termination under any health or
dental insurance, life insurance, and long term disability insurance plan (which
obligation may be satisfied, at Company’s election, by paying Executive’s
contribution under COBRA to the extent such coverages are insurable under
COBRA), for a period not to exceed the earlier of twelve (12) months from the
date of termination or the date Executive becomes eligible for similar benefits
under any subsequent employer’s plan.

                (b) If Executive’s employment with the Company is (i) terminated
by Executive due to a Voluntary Termination for Good Reason occurring no sooner
than six (6) months and no later than twenty-four (24) months from the date of a
Change in Control, or (ii) terminated by the Company without Cause on or before
twenty-four (24) months after the date of a Change in Control (including a
termination due to death or Permanent Disability), and Executive is in Good
Standing on the Date of Termination, then the Company shall pay to Executive,
if, as and when such payment may be made to other employees participating in the
Company’s Performance Incentive Plan or any other bonus or incentive plan (other
than a stock option or stock equity plan) then in effect for employees in a
similar positions as Executive as of the Date of Termination (or as of the date
of demotion, if a Voluntary Termination for Good Reason occurs due to the events
described in Section 3(l)III above), a prorata portion of any bonus payable
under such plan, calculated based upon the number of days Executive was employed
by the Company in the fiscal year in which the termination occurs.

                (c) Provided Executive is then in Good Standing, upon the
occurrence of (i) a Change of Control during the Term or (ii) Executive’s
termination due to death or Permanent Disability, all then unvested stock
options granted to Executive prior to and including the Company’s fiscal year
2000, if any, under the 1992 Employee Performance Stock Option Plan (the
“Plans”) or the Year 2000 Performance Stock Option Plan, shall immediately vest,
and shall be exercisable by Executive in accordance with the terms of the
applicable stock option agreement.

                (d) Provided Executive is then in Good Standing, upon the
occurrence of a Change of Control, all then unvested stock options granted to
Executive during and after the Company’s fiscal year 2001, if any, under the
Plans or under any other employee stock option or stock equity plan adopted
after fiscal year 2000, which would have vested pursuant to Executive’s stock
option agreement on or before that date which is 364 days from the date of the
Change of Control, shall immediately vest, and shall be exercisable by Executive
in accordance with the terms of the applicable stock option agreement.

                (e) The provisions of Section 5(c) or 5 (d) above may be
triggered only once, in the aggregate, during the Term of this Agreement, so
that, for example, should a Change of Control occur and thereafter Executive is
terminated due to a Permanent Disability, then Executive would be entitled to
the benefits under such sections only once, upon the initial Change of Control.
In addition, Executive shall not be entitled to receive severance benefits of
any kind from any wholly owned subsidiary or other affiliated entity of the
Company, if in connection with the same event or series of events the benefits
provided for in this Section 5 above were triggered.

                (f) Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. In the event
that Executive’s employment terminates by reason of Executive’s death, all
benefits provided in this Section 5 which are payable upon a termination due to
death shall be paid to Executive’s estate or as Executive’s executor shall
direct, but payment may be deferred until Executive’s executor or personal
representative has been appointed and qualified pursuant to the laws in effect
in Executive’s jurisdiction of residence at the time of Executive’s death.


27

--------------------------------------------------------------------------------




        6. Assignment.

                (a) This Agreement is personal to each of the parties hereto. No
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto, except that this
Agreement shall be binding upon and inure to the benefit of any successor of the
Company.

                (b) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes this Agreement by operation of law, or otherwise.

                (c) This Agreement shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors, personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

        7. Additional Covenants of Executive.

In consideration of this Agreement, and in addition to Executive’s obligations
under any other Company rule, policy or procedure, Executive agrees to the
following:

               (a) Noncompetition. Executive agrees that during the Term of this
Agreement, Executive will not, directly or indirectly, without the prior written
consent of the Company, provide consultative service with or without pay, own,
manage, operate, join, control, participate in, or be connected as a
stockholder, partner, or otherwise with any business, individual, partner, firm,
corporation, or other entity which is then in competition with the Company or
any present affiliate of the Company; provided, however, that the “beneficial
ownership” by Executive, either individually or as a member of a “group,” as
such terms are used in Rule 13d of the Exchange Act, of not more than 1% of the
voting stock of any publicly held corporation shall not be a violation of this
Agreement. It is further expressly agreed that the Company will or would suffer
irreparable injury if Executive were to compete with the Company or any
subsidiary or affiliate of the Company in violation of this Agreement and that
the Company would by reason of such competition be entitled to injunctive relief
in a court of appropriate jurisdiction, and Executive further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
Executive from competing with the Company or any subsidiary or affiliate of the
Company in violation of this Agreement.

               (b) Anti-solicitation. Executive agrees that during the Term of
this Agreement, and for a period of two (2) years thereafter, Executive will not
(i) influence or attempt to influence customers, franchisees, landlords, or
suppliers of the Company or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of the Company, or any subsidiary or affiliate of the Company,
(ii) disparage the Company or its officers or directors during or after
employment in an attempt to discredit the Company, its assets, and/or future
growth, or (iii) recruit, solicit or encourage other employees of the Company to
leave his/her employment at the Company.

        8. Notice.

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below, or to such other addresses as either party may have furnished
to the other in writing in accordance herewith, except that notice of a change
of address shall be effective only upon actual receipt:


28

--------------------------------------------------------------------------------


  Company:     The Cheesecake Factory Incorporated             26950 Agoura Road
            Calabasas, California 91301             Attn: Chief Executive
Officer                     with a copy to:     The Cheesecake Factory
Incorporated             26950 Agoura Road             Calabasas, California
91301             Attn: General Counsel                     Executive:     Mr.
Peter J. D’Amelio             ___________________________            
___________________________    





        9. Amendments or Additions.

No amendment or additions to this Agreement shall be binding unless in writing
and signed by both parties hereto. Only the Chief Executive Officer may bind the
Company to any amendment or modification of this Agreement.

        10. Section Headings.

The section headings used in this Agreement are included solely for convenience
and shall not affect, or be used in connection with, the interpretation of this
Agreement.

        11. Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

        12. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but both of which together will constitute one and the same
instrument.

        13. Arbitration.

Any dispute, controversy or claim arising out of or relating to this Agreement
shall be settled by binding arbitration held in Los Angeles, California, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect, except as specifically otherwise provided in this
Section 13. This Section 13 shall be construed and enforced in accordance with
the Federal Arbitration Act, notwithstanding any other choice of law provision
in this Agreement. Notwithstanding the foregoing:

               (a) Equitable Relief. Any party hereto may, in its discretion,
apply to a court of competent jurisdiction for equitable relief. Such an
application shall not be deemed a waiver of the right to compel arbitration
pursuant to this Section.

               (b) Arbitrators. The panel to be appointed shall consist of three
neutral arbitrators: one selected by the Company, one selected by Executive, and
one selected by the designees of the Company and Grantee.

               (c) Procedures. The arbitrator(s) shall allow such discovery as
the arbitrator(s) determine appropriate under the circumstances and shall
resolve the dispute as expeditiously as practicable, and if reasonably
practicable, within one hundred twenty (120) days after the selection of the
arbitrator(s). The arbitrator(s) shall give the parties written notice of the
decision, with the reasons therefor set out, and shall have thirty (30) days
thereafter to reconsider and modify such decision if any party so requests
within ten (10) days after the decision.


29

--------------------------------------------------------------------------------




               (d) Authority. The arbitrator(s) shall have authority to award
relief under legal or equitable principles, including interim or preliminary
relief, and to allocate responsibility for the costs of the arbitration and to
award recovery of attorneys fees and expenses in such manner as is determined to
be appropriate by the arbitrator(s).

               (e) Entry of Judgment. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having in personam and subject matter
jurisdiction. Company and Grantee hereby submit to the in personam jurisdiction
of the Federal and State courts in Los Angeles, California, for the purpose of
confirming any such award and entering judgment thereon.

               (f) Confidentiality. All proceedings under this Section 13, and
all evidence given or discovered pursuant hereto, shall be maintained in
confidence by all parties and by the arbitrators.

        14. Miscellaneous.

No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections.

        15. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE
TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

        16. VENUE; WAIVER OF JURY TRIAL.

IN THE EVENT OF ANY ACTION OR PROCEEDING BETWEEN EXECUTIVE AND THE COMPANY OR
ITS SUBSIDIARIES REGARDING THIS AGREEMENT, THE PARTIES AGREE TO SUBMIT THE
JURISDICTION OF THE STATE OR FEDERAL COURTS WITHIN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA AND AGREE THAT VENUE IN SUCH COURTS IS ACCEPTABLE TO THE
GRANTEE AND THE COMPANY BOTH PARTIES AND WAIVE THEIR RIGHTS TO CLAIM FORUM NON
CONVENIENS. EXECUTIVE AND THE COMPANY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.


30

--------------------------------------------------------------------------------


COMPANY:


THE CHEESECAKE FACTORY INCORPORATED

By:  /s/ DAVID OVERTON
      ——————————————
      David Overton, Chief Executive Officer




EXECUTIVE:

By:  /s/ PETER J. D’AMELIO
      ——————————————
      Peter J. D’Amelio
      Position at Company:
      Senior Vice President, Restaurant Operations


31

--------------------------------------------------------------------------------